Citation Nr: 0919157	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a September 2006 hearing 
before the undersigned Veterans Law Judge.

The matters on appeal were the subject of a Board remand 
dated in May 2006, and of a Board decision dated in August 
2007.  The Board's August 2007 decision was vacated by a 
September 2008 Order of the Court of Appeals for Veterans 
Claims that granted a Joint Motion for Remand of the parties.

The Veteran has submitted additional evidence along with a 
waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2006 letter from a VA clinician indicates that the 
Veteran's PTSD has been worsening and that he is receiving 
ongoing treatment at VA.  April 2009 letters and reports from 
a private psychologist and a private vocational specialist 
are in accord.  The evidence depicts a worsening of the 
Veteran's condition since his most recent VA examination in 
August 2005.  In situations such as this, where evidence 
indicates that the service-connected disabilities in question 
have undergone an increase in severity since the time of the 
last VA examination, the most recent VA examination report is 
not considered to be adequate.  See VAOPGCPREC 11-95.  
Therefore, a new VA examination addressing the nature and 
extent of the Veteran's condition would be useful in 
adjudication of his claims for an increased rating for PTSD 
and a TDIU.  See 38 U.S.C.A. § 5103A(d).  

Additionally, updated records of VA treatment would be useful 
in adjudication of the Veteran's claims.  See 38 U.S.C.A. 
5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In readjudication of the Veteran's claims, the RO should 
ensure that it considers a July 2005 letter from S.T., 
Building Laborers' Union Field Representative, written in 
support of the Veteran's claim.  See September 2008 Joint 
Motion for Remand, page 2.  In addition, the RO should ensure 
that it considers all evidence received by the RO after 
issuance of the statement of the case in November 2005.

Further, the RO should ensure compliance with recently issued 
decisions of the Court regarding requirements for Veterans 
Claims Assistance Act of 2000 notice in increased ratings 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue of entitlement to an 
increased rating for PTSD, in accordance 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The VCAA notice should 
specifically: (1) inform the claimant that 
to substantiate his increased rating claim, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) provide 
general notice of the criteria necessary 
for entitlement to a higher disability 
rating under the applicable Diagnostic 
Code(s); (3) inform the claimant that 
disability ratings will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent based on the 
nature of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his service-connected 
disabilities, which include PTSD, tinnitus, 
and left ear hearing loss.  After any 
required authorizations for release of 
medical information are requested and 
obtained from the Veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include any 
records of VA treatment from September 2005 
to present.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded VA examinations for 
the purpose of determining 1) the current 
and severity of his PTSD and 2) whether, due 
to his service-connected disabilities of 
PTSD, left ear hearing loss, and tinnitus, 
the Veteran is unable to secure and follow a 
substantially gainful occupation.

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.

The documents reviewed by the examiners 
should include a July 2005 letter from S.T., 
Building Laborers' Union Field 
Representative; a May 2006 letter from VA 
clinician N.C., M.Ed., LPCC; an April 2009 
psychological examination report from J.M., 
Ph.D.; and an April 2009 vocational 
evaluation from C.Y., M.A.

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  
Readjudication should include consideration 
of a July 2005 letter from S.T., Building 
Laborers' Union Field Representative; and 
all evidence received since issuance of the 
statement of the case in November 2005, 
including: a May 2006 letter from VA 
clinician N.C., M.Ed., LPCC; an April 2009 
psychological examination report from J.M., 
Ph.D.; and an April 2009 vocational 
evaluation from C.Y., M.A.

Rating of the Veteran's PTSD and 
consideration of a TDIU should include 
consideration of whether referral to the 
Director, Compensation and Pension, for 
extraschedular consideration is warranted. 

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




